The sole issue before us is the correctness of the judge’s denial of a motion to suppress the in-court identification of the defendant by one of the victims of a robbery. There was no error.
From the abundance of the judge’s findings, which will not be disturbed if warranted by the evidence, Commonwealth v. Murphy, 362 Mass. 542, 547 (1972); Commonwealth v. Worlds, 9 Mass. App. Ct. 162, 166 (1980), and from his conclusions, to which we pay reasonable deference, Commonwealth v. Moon, 380 Mass. 751, 757 (1980), it is evident that the Commonwealth proved by clear and convincing evidence that the in-court identification by the victim who had the better opportunity to see and hear the robber was based on an independent source. See Commonwealth v. Correia, 381 Mass. 65, 75-76 (1980). The one-on-one confrontation was rendered necessary by the exigency of the moment. See Commonwealth v. Powell, ante 57, 61 (1980); Commonwealth v. Coy, ante 367, 373 (1980).

Judgments affirmed.